Title: To James Madison from Archibald Roane, 28 November 1801 (Abstract)
From: Roane, Archibald
To: Madison, James


28 November 1801, Knoxville. Seeks copies of records of territorial land sales for Washington County, Tennessee, as that office’s own entry book has been stolen and probably will never be recovered. Believes former governor William Blount had a copy or abstract made for the State Department at Philadelphia. Encloses copy of the state law authorizing him to collect these local records. Has designated Congressman William Dickson to obtain the transcripts.
 

   Letterbook copy (T: Governor’s Letterbook). 1 p. Enclosure not found. Archibald Roane (1759–1819), a contemporary and political ally of Andrew Jackson, served as Tennessee superior court judge before and several years after his term as governor, which began in 1801.


   On 13 Nov. 1801 both houses of the Tennessee General Assembly passed a bill “to make good all lawful entries, warrants and grants issued by the state of North Carolina, for lands lying within the limits of this state, and to authorize the secretary and governor of the same to perfect titles on all lawful entries and warrants that are not yet perfected” (Journal of the Senate of the First Session of the Fourth General Assembly of the State of Tennessee [Knoxville, Tenn., 1801; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 1394], p. 180; Journal of the House of Representatives of the First Session of the Fourth General Assembly of the State of Tennessee [Knoxville, Tenn., 1801; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 1393], p. 128).

